Citation Nr: 0813634	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  01-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The case has since been 
transferred to the Pittsburgh, Pennsylvania VARO.  

The Board remanded this case for additional development in 
October 2005.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the veteran's paranoid schizophrenia was first manifest 
during active duty service or that it was manifest to a 
compensable degree within one year following service.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a series of VCAA 
letters meeting the specific requirements of C.F.R. 
§ 3.159(b)(1) between February 2001 and August 2007.  These 
letters were issued subsequent to the appealed August 2000 
rating decision, but that decision was issued several months 
prior to the enactment of the VCAA.  Moreover, the veteran's 
case has been subsequently readjudicated in multiple 
Supplemental Statements of the Case, most recently in 
December 2007.  This course of action is fully consistent 
with VA the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in an August 2007 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, including from the Social Security 
Administration, and there is no indication from the claims 
file of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  As described in further detail below, however, the 
veteran has not cooperated with VA's efforts to afford him a 
psychiatric examination.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
from his period of active duty service and observes that they 
are entirely negative for complaints of, or treatment for, 
any mental health symptoms.

Subsequent to service, the earliest medical record containing 
findings pertinent to the veteran's current claim is a 
private hospitalization report from December 1980, which 
contains an impression of a paranoid state and possible 
paranoia versus paranoid schizophrenic process.  The examiner 
noted that the veteran had no previous psychiatric 
hospitalizations but "apparently was extremely incoherent 
and psychotic with similar paranoid ideations and behavior 
very much like his present behavior in August of 1979."  A 
second private hospitalization report, from June 1982, 
includes an assessment of schizophrenia, paranoid type, but 
contains no information as to the etiology of this disorder.

The claims file contains subsequent private and reserve 
service medical records from the following decade.  These 
records do not contain any opinions as to the definite 
etiology of the disorder, but a May 1985 evaluation for 
Social Security purposes indicates an initial psychiatric 
hospitalization in 1979.  Also, the veteran (who was born in 
May 1954) reported schizophrenia "apparently since age 24" 
during a private psychiatric workup in June 1990.  The 
reserve service medical records reflect treatment for an 
acute exacerbation of paranoid schizophrenia in March 1990 
but do not indicate any line of duty exacerbations 
attributable to active duty for training, even though he was 
evaluated for this disorder "while on active duty for the 
weekend drill."  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Rather, his problems were noted to begin with an 
incident of choking on an orange slice twelve days earlier.  
In May 1990, he was found to not be physically qualified for 
duty.

Given the evidence of paranoid schizophrenia dated only a few 
years following separation from service, the Board requested 
a VA psychiatric examination on remand in October 2005.  This 
examination was intended to address the whether the veteran's 
claimed paranoid schizophrenia was first manifest in service 
or within one year following separation or was otherwise 
found to be etiologically related to service.  Multiple 
efforts were made to afford the veteran such an examination.  
While initial letters to the veteran were returned as 
undeliverable, a further examination was scheduled for 
September 2007 and, later, October of 2007 following 
notification to the Appeals Management Center in Washington, 
DC (AMC) of his new address.  However, he failed to report 
for these examinations as well, without explanation.  

In this regard, the Board notes that it is well-established 
that VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking help cannot passively wait for 
it in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence, 
such as appearing for a VA psychiatric examination.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's lack of a response to VA's efforts to 
assist him with the factual development of his claim, no 
further effort will be expended to assist him in this regard.  
The claim must therefore be evaluated solely on the evidence 
currently of record.  

Absent the requested VA examination findings, the Board 
preliminarily concludes that the medical evidence of record 
is insufficient to support a grant of service connection for 
paranoid schizophrenia.  There is no medical evidence of this 
disorder during service or within one year after service.  
Rather, the veteran's disorder was first documented during 
hospitalization in December 1980, with commentary indicating 
an onset of symptoms in August 1979, more than two years 
following separation from service.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
October 2000 Notice of Disagreement and his November 2000 
Substantive Appeal.  

The Board is aware that the veteran reported in his Notice of 
Disagreement that he "first heard the voices" during his 
period of active duty service, and he is competent to testify 
as to his observations, when they are factual in nature.  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis of a psychiatric disorder, such as paranoid 
schizophrenia, or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988) (lay persons are "generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms."); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for paranoid 
schizophrenia, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


